Per Curiam.
The plaintiff in error was indicted for carnal abuse committed upon the person of one Annabelle Smith, a girl about fourteen years of age, on the 15th of August, 1926. The trial resulted in his conviction.
The first ground for reversal is that the state failed to prove the commission of the crime on the date alleged in the indictment. Assuming this to be the fact, it affords no ground for reversal, in view of the conduct of the ease by counsel for the plaintiff in error. No motion for the direction of a verdict because of this failure was made, no suggestion even that the failure to prove accurately the date was of any importance, and no request that the court should deal with this matter in the charge to the jury.
It is further argued that the conviction should be reversed because the court permitted the state to introduce evidence of the commission of similar crimes by the defendant upon *156the body of this girl on various other days than that specified in the indictment. The action of the court in this regard was entirely proper under our decision in the case of State v. Faulks, 97 N. J. L. 408, and the decision of. the Court of Errors and Appeals in State v. Lanto, 99 Id. 94.
The only other ground upon which we are asked to reverse is that the verdict was contrary to the weight of the evidence, the. ease coming up under the one hundred and thirty-sixth section of the Criminal Procedure act. There is nothing of merit in this point. Our examination of the proofs satisfies us that the jury was entirely justified in its finding.
The conviction under review will be affirmed.